Citation Nr: 0121480	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there was clear and unmistakable error in a March 11, 
1985, regional office decision that denied service connection 
for a psychiatric disorder, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from August 1965 to August 1969.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, determined that 
the RO in Detroit, Michigan, did not commit clear and 
unmistakable error (CUE) in a March 11, 1985, decision that 
denied the veteran's claim for service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  The veteran appealed that determination to 
the Board of Veterans' Appeals (Board).  In support of his 
claim, he and his wife testified at a hearing at the RO in 
June 2001, which the undersigned Board member conducted 
during a travel assignment (Travel Board hearing).

FINDINGS OF FACT

1.  On March 11, 1985, the RO denied the veteran's claim for 
a psychiatric disorder, inclusive of PTSD, because there was 
no medical evidence of record indicating that he had PTSD or 
that he had any other type of psychiatric disorder that was a 
residual of his service in the military-including traumatic 
experiences that he had while in combat in Vietnam.

2.  The RO's March 11, 1985, decision was reasonably 
supported by the medical and other evidence of record and was 
consistent with the applicable laws, regulations, and other 
legal authority extant at that time.  The decision was not 
fatally flawed or undebatably erroneous.

CONCLUSION OF LAW

The RO did not commit CUE in its March 11, 1985, decision 
that denied the veteran's claim for service connection for a 
psychiatric disorder, inclusive of PTSD.  38 U.S.C.A. § 310 
(West 1984); 38 C.F.R. §§ 3.104, 3.105, 3.303 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleged during his June 2001 Travel Board hearing 
that the RO in Detroit committed CUE in its March 11, 1985, 
decision by denying his claim for service connection for a 
psychiatric disorder-inclusive of PTSD-because doctors were 
not nearly as knowledgeable then of the symptoms indicative 
of the condition as they are now, so he received a 
misdiagnosis although he actually had PTSD.  He also says 
that VA, in addition to the medical community at large, was 
far less inclined to accept and acknowledge the condition's 
presence then, unlike now, but that he was experiencing the 
very same symptoms back then as he is currently.  His wife 
provided supporting testimony during the hearing insofar as 
the visible psychiatric impairment she personally had 
observed at various times during their 23-year marriage, 
especially in terms of his behavior, general demeanor and 
disposition, and unstable employment history.

A finding of CUE in the RO's March 1985 decision would 
vitiate the finality of it, although the veteran did not 
timely appeal that decision after being notified of it 
that same month and being apprised of his procedural and 
appellate rights.  See 38 U.S.C.A. § 5109A(a) (West Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.105(a); Phillips v. Brown, 10 
Vet. App. 25, 30-31 (1997), citing Smith (William) v. Brown, 
35 F.3d 1516, 1527 (Fed. Cir. 1994).  However, to warrant a 
finding of CUE in that decision:  1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator, i.e., more than a simple disagreement with how 
the RO weighed or evaluated the evidence, or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; 2) the error must be "undebatable" and the sort 
that, had it not been made, would have "manifestly changed" 
the outcome of that decision; and 3) a determination that 
there was CUE must be based on the record and law 
that existed at the time of that prior adjudication.  See, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE-repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Indeed, CUE is so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
when made.  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" needed to invalidate a 
prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

All of the veteran's arguments for a finding of CUE in the 
RO's March 1985 decision essentially amount to no more than a 
mere disagreement with how the RO weighed and evaluated the 
evidence.  In other words, his all of his allegations are 
tantamount to merely arguing that his doctors "should have 
diagnosed PTSD" while being treated and examined during 1984 
and 1985, but this is not sufficient to support his claim of 
CUE because, as a layman, he does not have the necessary 
medical expertise or training, himself, to give a probative 
opinion on the dispositive issue of the propriety of his 
medical diagnosis.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The same is true of the 
testimony of his wife and the arguments of his representative 
since they are lay people, too, and therefore cannot give a 
probative opinion concerning this either.  Id.

A counselor who examined the veteran in a VA psychiatric 
outpatient clinic in March 1984 indicated "there [did] not 
seem to be signs of PTSD," although he was in Vietnam, but 
rather a character disorder with a reactive depression.  She 
referred the veteran to an inpatient alcohol substance abuse 
treatment program (SATU) at another VA medical center (VAMC), 
where he was hospitalized for the entire month of March 1984.  
However, at the conclusion of that hospitalization, his 
treating psychiatrist did not diagnose PTSD; he diagnosed, 
instead, continuous alcohol dependence.  The veteran said 
that he had a history of drinking heavily dating back to his 
time in Vietnam, where he had numerous traumatic experiences, 
but he also reported numerous other traumatic experiences 
during the years since his discharge from the military that 
had adversely affected his overall mental state, as well, 
causing substantial depression, including the recent deaths 
of his mother and nephew, ongoing problems in both his 
current and previous marriage, and his inability to sustain 
employment for any significant period of time.

Depression also was diagnosed during a January 1985 VA 
neurological evaluation that was conducted on referral for 
compensation purposes, but PTSD again was not diagnosed 
during that evaluation either.  Furthermore, a VA 
psychiatrist who subsequently examined the veteran in 
February 1985-also for compensation purposes and with the 
specific objective of determining whether he had PTSD, 
concluded just as the others had that he did not endorse 
sufficient symptoms to warrant a diagnosis of that condition 
in accordance with the criteria of the Third Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III), which is what VA was 
using at that time (and had been using since its publication 
in 1980).  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1984).  While the examining VA psychiatrist acknowledged 
that the veteran did, in fact, endorse "many" of the 
various symptoms required for a diagnosis of PTSD (e.g., an 
exaggerated startle response, anxiety, survivor guilt, 
irritability, bouts of extreme rage and violence, recurring 
dreams and nightmares about his combat experiences in 
Vietnam-causing difficulty sleeping and avoidance of 
situations that would resurrect those memories, etc.), he did 
not endorse significant other symptoms equally deserving of 
consideration, as well.  Of particular note, he did not have 
a "diminished responsiveness to [the] external world," 
"the psychic numbing," which the VA examiner indicated was 
necessary to support a diagnosis of PTSD.

That VA examiner went on to note that, although the veteran 
had some depression, it was "not enough to meet [the] 
criteria of a [DSM-III] diagnosis and there [were] not enough 
criteria met for diagnoses of intermittent explosive disorder 
or of antisocial personality [disorder]."  So in conclusion, 
based on the results of her personal evaluation of the 
veteran, the examining VA psychiatrist diagnosed, instead, 
alcohol abuse.  In closing, that VA examiner also made a few 
other comments with no relevance, as they cannot amount to 
error in light of the contemporaneous record.  She reiterated 
that it was "possible" that the missing criteria for a 
diagnosis of PTSD would be found if the veteran underwent 
further treatment and his history over the preceding fifteen 
years became better known because his unsettled life style, 
frequent job changes, and marital problems "may" give some 
clues.  But that notwithstanding, there was never actually 
a diagnosis of PTSD prior to the RO's decision in March 1985, 
and for service connection to have been warranted for this 
condition at that time, there certainly needed to be a 
diagnosis of PTSD in accordance with the DSM-III criteria 
then in effect.  Obviously, there was not in this particular 
instance because the examining VA psychiatrist and the others 
who had evaluated the veteran's mental state on the several 
earlier occasions only had raised the possibility that he 
might have PTSD; however, none of those psychiatrists or 
counselors actually had made a definitive diagnosis 
indicating that he did-noting, instead, that he did not meet 
all of the necessary requirements to warrant a diagnosis.  So 
the RO in turn had a "rational basis" in March 1985 for 
denying the claim for PTSD due to the lack of a clinical 
diagnosis of the condition; that is to say, that decision of 
the RO was "plausible" based on the medical evidence then 
of record, although the veteran, his wife, and his 
representative contend otherwise.  See Crippen v. Brown, 
9 Vet. App. 412, 423 (1996); Berger v. Brown, 10 Vet. App. 
166, 170 (1997).

Although not specifically alleged by the veteran, the Board 
also feels compelled to point out that, merely because more 
recent legislation-namely, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now imposes on VA more responsibility in terms of 
notifying the veteran of evidence that is needed to 
substantiate his allegations and providing further assistance 
to him in obtaining potentially relevant evidence, does not 
in turn make this new law retroactively applicable to the 
relevant time in question, March 1985.  VAOPGCPREC 11-2000 
(Nov. 27, 2000).  New interpretations of a law subsequent to 
an RO decision cannot form the basis for a valid claim of 
CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), 
quoting Berger, 10 Vet. App. at 170.  See also VAOPGCPREC 25-
95 (Dec. 6, 1995) (to the effect that a collaterally attacked 
decision's application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).  The 
Board only mentions this because the VA psychiatrist who 
examined the veteran in February 1985, prior to the RO's 
March 1985 decision, left open the possibility that the 
veteran may have had PTSD and that further, more 
comprehensive, clinical evaluation and workup might disclose 
if he actually did-thereby suggesting the RO had a "duty to 
assist" him further by undertaking this additional 
development on its own initiative.  However, the RO did not 
have such an obligation or onus to conduct any further 
development at that time because the VA examiner had referred 
to the veteran undergoing "further treatment" to make this 
determination, presumably at his own discretion, and not 
necessarily undergoing another VA compensation evaluation.  
So merely because the RO did not schedule another psychiatric 
examination as a follow-up to the February 1985 examination 
would not warrant a finding of CUE in the RO's March 1985 
decision.  Moreover, as a matter of law, mere allegations 
that VA failed in its "duty to assist" are insufficient to 
plead a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994) ("an incomplete record, factually correct in 
all other respects, is not clearly and unmistakable 
erroneous").

There also was no medical evidence of record at the time of 
the RO's March 1985 decision etiologically linking any of the 
various other psychiatric conditions that had been diagnosed 
(e.g., depression, etc.) to the veteran's service in the 
military, including to the traumatic experiences that he had 
while in Vietnam.  So service connection was not warranted 
for any of those various other conditions, either, at the 
time of the RO's March 1985 decision because such medical 
nexus evidence was a prerequisite to granting service 
connection.  38 U.S.C.A. § 310 (West 1984) [which is now 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001)]; see also 
38 C.F.R. § 3.303(a) (1984).  That was true regardless of the 
specific diagnosis at issue and even if the RO had presumed 
the veteran had those conditions, even though some examiners 
ultimately concluded that he did not.  Also, the personality 
disorders that were diagnosed could not have been service 
connected, either, as a matter of law, because they were not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1984).


As the veteran acknowledged during his June 2001 Travel Board 
hearing, PTSD was not initially diagnosed until many years 
after the RO's March 1985 decision.  There was a provisional 
diagnosis in July 1996, which was definitively confirmed a 
few months later in October 1996, and there have been several 
more recent diagnoses during the years since.  But they all 
occurred long after the relevant time in question, March 
1985, and therefore cannot support the claim of CUE in that 
decision.  The benefit of hindsight, based on the more recent 
medical evidence, is not a legal basis for finding CUE in the 
RO's decision many years earlier when that more recent 
medical evidence was not available for consideration during 
the earlier decision.  So inasmuch as the only remaining 
basis alleged for a finding of CUE in the March 1985 RO 
decision is the veteran's own personal disagreement with how 
the RO evaluated the facts or weighed the evidence, 
this is insufficient to warrant a finding of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As mentioned earlier, in denying this appeal, the Board is 
mindful of the rather recently enacted VCAA.  This new law, 
among other things, eliminated the concept of a well-grounded 
claim and redefined VA's obligations to the veteran insofar 
as appropriately notifying him of the type of evidence needed 
to substantiate his claim and complete his application for VA 
benefits.  This new law also requires that VA provide 
additional assistance to him in obtaining potentially 
relevant evidence that he identifies as possibly supportive 
of his claim.

Although the RO did not readjudicate the veteran's claim 
specifically in light of the VCAA, the RO nonetheless 
appropriately assisted him in developing his claim in the 
spirit of this new law-including providing him and his wife 
an opportunity to testify at the Travel Board hearing in June 
2001.  The RO also appropriately apprised him of the reasons 
and bases for denying his claim when notifying him of the 
decision in February 1998, and the RO provided additional 
notice of this in the September 1999 statement of the case 
(SOC)-including insofar as explaining how the governing 
laws, regulations, and other legal authority apply to the 
facts of this case.  The Board also notes that he has not 
identified any additional medical or other evidence, not 
already of record, that needs to be obtained.  He confirmed 
this when specifically questioned about it during his June 
2001 Travel Board hearing.  So he is not prejudiced by the 
Board going ahead and deciding his claim without first 
remanding it to the RO for specific consideration of the 
VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of CUE in the March 11, 1985, RO decision is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

